DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arecco US 6,400,476.
Regarding claim 1, Arecco discloses in Fig. 2, an optical communication device comprising: 
a first channel card (i.e., transponder 216) configured to convert an input first signal into a first optical signal and output the first optical signal to any one of a first MUX/DEMUX connected to a first optical line and a second MUX/DEMUX connected to a second optical line (i.e., via switch 131 and multiplexing unit 213, 214; see col. 6, lines 38-54);
a second channel card (i.e., transponder 215) configured to convert an input second signal into a second optical signal and output the second optical signal to any one of the first MUX/DEMUX and the second MUX/DEMUX (i.e., via switch 131 and multiplexing unit 213, 214; see col. 6, lines 38-54); and 
a controller (i.e., control logic 221) configured to monitor states of the first optical line to determine a MUX/DEMUX from which the first optical signal and the second optical signal are respectively output, from among the first MUX/DEMUX and the second MUX/DEMUX (see col. 7, lines 43-50).
	Arecco does not specifically disclose the controller configured to monitor states of the second optical line.
	Before the effective filling date of claimed invention, it would have been obvious to an artisan to duplicate the monitor state circuit of the first line for monitoring states of the second optical line.
	One of ordinary skill in the art would have been motivated to do that in order to detect the fault or failure of both lines.
Regarding claims 2 and 6, Arecco discloses wherein the first channel card comprises: an optical transmission/reception module configured to convert the first signal into the first optical signal of a preset wavelength and output the first optical signal; and a first switch configured to connect the optical transmission/reception module to the first MUX/DEMUX or the second MUX/DEMUX according to a first control signal, wherein the controller outputs the first control signal to the first switch by monitoring the states of the first optical line and the second optical line (see Fig. 2, switch 131, control logic 221; col. 5, lines 20-42).
	Regarding claims 3 and 7, Arecco discloses wherein the first channel card comprises: a second switch configured to connect the optical transmission/reception module to the first MUX/DEMUX or the second MUX/DEMUX according to a second control signal, wherein the optical transmission/reception module converts an optical signal input through the second switch into an electrical signal, and the controller outputs the second control signal to the second switch by monitoring the states of the first optical line and the second optical line line (see Fig. 2, switch 132, control logic 221; col. 5, lines 20-42).
	Regarding claims 4 and 8, Arecco discloses wherein the controller monitors the state of the first optical line by using first state information received from a first monitoring device connected to the first optical line, and monitors the state of the second optical line by using second state information received from a second monitoring device connected to the second optical line (see the rejection of claim 1 above).
	Regarding claim 5, Arecco discloses in Fig. 2, an optical communication system comprising: 
a first optical communication device (i.e., node A) configured to convert an input first signal into a first optical signal and transmit the converted first optical signal, and to convert an input second signal into a second optical signal and transmit the converted second optical signal; and 
a second optical communication device (i.e., node B) connected to the first optical communication device through a first optical line or a second optical line to receive at least one of the first optical signal and the second optical signal, 
wherein the first optical communication device comprises: a first channel card configured to convert the first signal into the first optical signal and output the first optical signal to any one of a first MUX/DEMUX connected to the first optical line and a second MUX/DEMUX connected to the second optical line; a second channel card configured to convert the second signal into the second optical signal and output the second optical signal to any one of the first MUX/DEMUX and the second MUX/DEMUX; and a controller configured to monitor states of the first optical line and the second optical line to determine a MUX/DEMUX from which the first optical signal and the second optical signal are respectively output, from among the first MUX/DEMUX and the second MUX/DEMUX (see the rejection of claim 1 above).

3.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arecco US 6,400,476 in view of Oeberg Magnus et al. EP 1 456 981.
	Regarding claims 9-11, Arecco does not specifically disclose wherein the second optical communication device comprises: a first coupler connected to the first optical line and configured to couple and output a portion of any one optical signal input from the first optical line, from among the first optical signal and the second optical signal; a second coupler connected to the second optical line and configured to couple and output a portion of the other optical signal input from the second optical line, from among the first optical signal and the second optical signal; and a third coupler connected to the first coupler and the second coupler and configured to couple and output optical signals input from the first coupler and the second coupler (claim 9) and wherein the third coupler splits an input third optical signal and outputs the split third optical signal to the first coupler and the second coupler, respectively, the first coupler outputs a portion of the split input third optical signal to the first optical line, and the second coupler outputs another portion of the split input third optical signal to the second optical line (claim 10) and wherein the third optical signal is split and transmitted to the first optical communication device through any one of the first optical line and the second optical line (claim 11).
	Oeberg Magnus et al. from the same endeavor, discloses the couplers and splitters connected to the first and second lines (see Figures 10 and 11).
	Before the effective filling date of claimed invention, it would have been obvious to an artisan to replace the switch (i.e., switch 132) with the combination of couplers and splitters taught by Magnus in the system of Arecco.
	One of ordinary skill in the art would have been motivated to do that since the combination of couplers and splitters perform the same function as the switch.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
a.	Nakada U.S. Publication no. 2019/0097988.  Communication device and communication method
b.	Tanimura et al. U.S. Publication no. 2018/0375580.  Transmission apparatus, reception apparatus and method for estimating characteristic of transmission line
c.	Saltsidis et al. U.S. Publication no. 2021/0167987.  Hybrid access to premises equipment using both fixed line and radio communication

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Information regarding the status of an application may be obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
07/28/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637